IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                            No. 99-20121
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus


FRANCISCO PEREZ ORDONES, also known as Francisco
Perez-Ordones,

                                         Defendant-Appellant.

                        - - - - - - - - - -

          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-98-CR-142-3

                        - - - - - - - - - -

                         December 15, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Francisco Perez Ordones (“Ordones”) appeals from his guilty-

plea conviction on two counts of harboring illegal aliens and

aiding and abetting.   He argues that the district court clearly

erred by failing to reduce his offense level as a minor or

minimal participant, relying on an informant’s uncorroborated

hearsay testimony, and failing to consider the scope of the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-20121
                               -2-

larger conspiracy when assessing his role.   We review the

district court’s determination regarding a defendant’s role in

the offense for clear error.   See United States v. Zuniga, 18
F.3d 1254, 1261 (5th Cir. 1994).

     Ordones’s admissions during his rearraignment hearing

regarding his participation in the offense partially corroborated

the informant’s hearsay testimony and indicated that he was not

entitled to a reduction as a minor or minimal participant.   As

Ordones failed to present any evidence to rebut the PSR’s finding

that he was not a minor or minimal participant, the district

court was free to adopt such findings without further inquiry.

See United States v. Vital, 68 F.3d 114, 120 (5th Cir. 1995).     In

addition, this court has held that the guidelines do “not require

a reduction in the base offense level even though the defendant’s

activity in a larger conspiracy may have been minor or minimal.”

United States v. Atanda, 60 F.3d 196, 199 (5th Cir. 1995).

     Accordingly, the district court’s judgment is AFFIRMED.